Citation Nr: 1220343	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right diaphragm disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2009 rating decision by the VARO in Providence.  In that decision, the RO, it appears, reopened the Veteran's claim for service connection for a right diaphragm disability and/or reconsidered the Veteran's claim for service connection under a different theory of entitlement (i.e., herbicide exposure/Agent Orange).  The claim, which was denied by the RO, was recharacterized as entitlement to service connection for a right diaphragm disability (also claimed as shortness of breath), and included consideration of the disability as due to herbicide exposure, on the merits.  

To the extent that the Veteran may have raised a new theory of entitlement, i.e., exposure to herbicides, the United States Court of Appeals for Veterans Claims (Court) has held that alternative theories of entitlement to the same benefit do not constitute separate claims, but are instead encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470,474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  On direct appeals to the Board, theories of substantive entitlement to benefits such as on a direct basis and as due to herbicide exposure are not independent for res judicata purposes.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Therefore the Board finds that the Veteran's claim for entitlement to service connection for a right diaphragm disability (also claimed as shortness of breath), to include as due to herbicide exposure, is the claim previously denied in October 2007.  

Furthermore, regardless of the RO's actions in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claim for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for a right diaphragm disability, to include as due to herbicide exposure, as a claim to reopen.  

The Board also notes that the Veteran's Substantive Appeal (via a VA Form 9-Appeal to Board of Veterans' Appeals), received by the RO on February 18, 2009, was untimely filed.  In this regard, notice of the January 2009 rating decision on appeal was issued to the Veteran on February 2, 2009.  Following the filing of a Notice of Disagreement (NOD), the RO issued a Statement of the Case (SOC) on October 2, 2009.  Here, a timely Substantive Appeal would have needed to have been received by the RO no later than February 2, 2010.  The Board has considered 38 C.F.R. § 20.305 (2011) (post mark rule), but finds that application of this regulation to the present case would not warrant a favorable finding on the issue of timeliness.  

Nonetheless, the Court has held that the regulatory and statutory requirements of filing a Substantive Appeal are not jurisdictional in nature and that VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the RO certified the Veteran's appeal to the Board and the Board, in turn, has corresponded with the Veteran regarding the appeal.  As such, the Board believes fairness requires a waiver of the issue of timeliness and acceptance of jurisdiction of the issue on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2011); Percy, 23 Vet. App. at 45.  

A review of the record further reveals that in May 2011, following certification to the Board of the present appeal, the Board received a statement from the Veteran in which it was noted that the Veteran had sent a written request to The American Legion requesting assistance in his claim.  The Veteran has not otherwise revoked his power of attorney (POA) with the Massachusetts Department of Veterans Services (MDVS) in favor of The American Legion.  Thus, MDVS remains the Veteran's duly appointed representative for purposes of this appeal, as noted on the title page of this decision.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right diaphragm disability, to include as due to herbicide exposure, is discussed in the decision below.  The underlying question of service connection is addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  By an October 2007 rating decision, the RO denied the Veteran's claim for service connection for a right diaphragm disability.  The Veteran did not appeal the decision.  

2.  Evidence received since the RO's October 2007 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right diaphragm disability, to include as due to herbicide exposure, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for a right diaphragm disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for a right diaphragm disability, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right diaphragm disability, as well as problems with shortness of breath, is related to his period of active service.  The Veteran has also alleged that his right diaphragm disability and shortness of breath are the result of herbicide exposure in Vietnam.  

In an October 2007 rating action, the RO denied service connection for a right diaphragm disability.  The Veteran did not submit an NOD with the adverse rating decision, although he continued to submit evidence following notification of the decision.  The Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  See 38 C.F.R. § 20.304 (2011).  Although 38 C.F.R. § 3.156(b) the submission of new and material evidence prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the evidence the Veteran submitted in January 2008 is not new and material.  (It included a statement from a physician indicating that the Veteran had had breathing problems since 1999, but such information was not new and material.  It did not raise a possibility of substantiating the claim that the disability was traceable to military service that ended in 1969 or relate it to herbicide exposure.)  Thus, the Board finds the October 2007 rating decision to be final.  38 U.S.C.A. § 7105.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

The basis of the RO's denial of the Veteran's claim in October 2007 was that there was a lack of any evidence showing a link between the Veteran's right diaphragm disability and his period of service.  The RO also noted that the Veteran's service treatment records (STRs) did not evidence any treatment for a right diaphragm disability or other respiratory problem.  

The Board finds that evidence received subsequent to the final October 2007 rating decision includes private medical evidence from Drs. L. P. and W. S., as well as VA outpatient treatment records, and the Veteran's contentions and arguments.  Also of record is a statement from a friend of the Veteran, K. W., dated in November 2008.  This latter statement constitutes new and material evidence.  

Mr. W noted that he became friends with the Veteran in 1972, and that every year from 1972 to 1996, they attended a Father's Day motorcycle race together.  Mr. W. recounted in his statement that getting around the track, to the stands, or to the concession area required up and down hiking.  Mr. W noted that the Veteran had trouble getting around and that he lacked stamina.  Furthermore, Mr. W noted that the Veteran had had ongoing problems with his stamina since he had known him.  

The Board finds that the November 2008 statement from Mr. W is material as it relates to an unestablished fact necessary to substantiate the claim.  In other words, it provides evidence of a possible relationship between the Veteran's current right diaphragm disability, which includes shortness of breath, and his military service.  It also supports the Veteran's contention that his current respiratory problems are related to his active duty period.  As this was an element that was specifically found not present in the prior final denial, the Board finds that this evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117. 

Accordingly, the Board finds that evidence received subsequent to the October 2007 rating decision is new and material and serves to reopen the claim for service connection for a right diaphragm disability.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for a right diaphragm disability, to include as due to herbicide exposure, as further development of the claim is necessary prior to a final adjudication of the claim.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right diaphragm disability, to include as due to herbicide exposure, is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran has reported that his shortness of breath has been blamed on his prior smoking habit.  However, the Veteran alleges that his shortness of breath has continued since he stopped smoking in 2007.  The above-noted statement from the Veteran's friend, K. W., supports the Veteran's report of symptoms of shortness of breath after his release from service.  

Initially, the Board notes that VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as SSA.  38 C.F.R. § 3.159(c) (2) (2011).  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Here, VA treatment records dated in June 2007 and July 2008 note that the Veteran was receiving SSDI (supplemental security disability income), a benefit provided by the Social Security Administration (SSA).  The Board notes that such benefits are based on age and disability, as well as income and resource limits.  Medical records associated with an SSDI application and/or decision for benefits may be relevant to a claim for VA benefits.  As such, action should be taken to confirm if the Veteran is in fact receiving SSA disability benefits and if so, the necessary steps to obtain any such records (or records from some other identified state or federal agency) should be undertaken in accordance with 38 C.F.R. § 3.159(c)(2).  

Otherwise, the medical evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current respiratory problems and his active service, to include, as alleged by the Veteran, as due to presumed herbicide exposure in Vietnam.  (The Veteran's DD-214 reflects his receipt of the Vietnam Service Medal and Vietnam Campaign Medal).  

In particular, the medical evidence documents a May 2007 chest fluoroscopy which revealed limited excursion of the right hemidiaphragm with inspiration and expiration.  A June 2007 treatment note from Dr. L. P. notes the Veteran's question regarding a relationship between Agent Orange and his right diaphragm defect.  The assessment of Dr. L. P., at that time, was right hemi-diaphragmatic paresis with decreased spirometry leading to dyspnea on exertion (DOE).  Additionally, a July 2007 statement from Dr. L. P. noted that the Veteran's paralyzed diaphragm was not due to cigarette smoking.  Otherwise, a March 2003 pulmonary function test (PFT) was normal, and a later June 2007 PFT noted that the Veteran's lung age was 102 and pre-medication studies reflected moderate restriction.  A PFT study dated in April 2009 also revealed a moderate restrictive defect.  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay testimony where found credible is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  

Here, the Board finds that the file does not contain sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, an indication that a current disability may be associated with service is a low threshold.  

Therefore, the Veteran should be scheduled for a VA examination to determine the likelihood that any respiratory impairment he may have, to include any right diaphragm disability and/or shortness of breath, is related to his period of service.  A complete explanation for any opinion must be provided by the examiner.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Finally, the Board notes that in a statement to the RO, dated in December 2008, the Veteran commented that his treating physicians, Drs. L. P. and W. S., had concluded that his right diaphragm problem had been present during service and ignored for as long as the Veteran smoked.  A review of the Veteran's treatment records from both these physicians does not reflect any statement from either doctor regarding any connection between the Veteran's diagnosed right diaphragm disability and his period of service.  Furthermore, the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is too attenuated to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nonetheless, at a minimum, VA has a duty to follow up on the Veteran's report of what was allegedly said to him.  If true, such a statement could have a bearing on the Veteran's claim for service connection.  The Veteran, therefore, should be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) an opinion from either Dr. L. P. or Dr. W. S. or any other private or VA health care provider.  38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his respiratory disability since June 2009.  After securing any necessary releases, the RO should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Determine whether the Veteran is receiving, or has received, disability benefits from SSA.  If so, request SSA provide all records related to the Veteran's disability benefits.  

NOTE:  Efforts to obtain any federal records (e.g., SSA or VA) must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought and this should be documented for the record.  Notice to the Veteran of inability to obtain federal records should be in accordance with 38 C.F.R. § 3.159(e).

3.  Inform the Veteran that he should submit the written opinion of any private or VA medical health care provider (such as from Drs. L. P. or W. S.) that may be favorable to his claim for service connection for a right diaphragm disability, to include as due to herbicide exposure.  (The Veteran should be given time to submit the opinion before proceeding with the actions requested below.)

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to address his claim for service connection for a right diaphragm disability, to include as due to herbicide exposure.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is requested to identify any and all respiratory disabilities that may be present.  The examiner is further requested to provide an opinion as to the medical probabilities that any currently diagnosed respiratory condition (including a right diaphragm disability) can be related to the Veteran's military service, to include presumed herbicide (Agent Orange) exposure.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his shortness of breath since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The Veteran's claim should then be readjudicated in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


